*520The court in this ballot title review proceeding determined that the Attorney General’s certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 54 (2002), failed to comply substantially with statutory standards. Marcus v. Myers, 332 Or 463, 32 P3d 888 (2001). Under Oregon Laws 2001, chapter 802, section 2 (now codified as ORS 250.085(8)), the court referred the ballot title to the Attorney General for modification. The Attorney General has filed a modified ballot title for the proposed initiative measure, and no party to the ballot title review proceeding has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The modified ballot title for Initiative Petition 54 (2002) states:
“AMENDS CONSTITUTION: ALLOWS REGISTERED VOTERS TO SIGN INITIATIVE, REFERENDUM, AND RECALL PETITIONS BY ELECTRONIC TRANSMISSION OF ‘SIGNATURE’
“RESULT OF YES’ VOTE: Yes’ vote allows registered voters to sign initiative, referendum, and recall petitions by electronic transmission of‘signature’; continues to allow handwritten signatures.
“RESULT OF ‘NO’ VOTE: ‘No’ vote rejects proposal permitting registered voters to sign initiative, referendum, and recall petitions by electronic transmission of ‘signature’; retains current law allowing handwritten signatures.
“SUMMARY: Amends Constitution. Current law allows handwritten signatures on initiative, referendum, and recall petitions, but does not provide for ‘signing1 such petitions by electronic transmission. Measure allows voters to ‘sign’ petitions by electronic transmission. Electronic transmission means computer transmission, through the internet or other computer network. ‘Electronic signature’ must include voter’s name and residential address, in substantial conformity with voter registration information. Until government provides each voter a unique identifier, voter also must provide contact information, such as e-mail address, telephone number, which shall not become public *521record. Election officials must either validate or prove signatures invalid using identifying information provided by petition signer. Legislature shall review electronic-petitioning process, and create new provisions to standardize, but not hinder, process. Other provisions.”
The modified ballot title is certified. The appellate judgment shall issue in accordance with ORS 250.085(9).